DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of species III, claims 7-8 and 17-18 in the reply filed on 08/17/2020 is acknowledged. Claims 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,11-12,20,22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Gibson et al. (2017/0323196).
As per claims 1 and 11, Gibson discloses in figure 2 an electronic device, comprising: an activation function functional block (255, see also figure 4d) that implements a specified activation function, the activation function functional block configured to: receive an input (output from 250), comprising a plurality of bits representing a numerical value; and generate (see figure 4d), based on the input, a result of the specified activation function as a result of a respective different linear function (different  in C and m) associated with each range among three or more separate ranges into which the input falls (each ranges is specified by MSBs), the generating including: providing values of at least some of the plurality of bits of the input (MSBs) as select inputs for respective selection circuits (corresponding circuitry for selecting C among C’s and corresponding circuitry for selecting m among m’s in the lookup table 410); and selectively outputting, by each of the respective selection circuits, an output value (C/m) based on that respective selection circuits select input and one or more value inputs (C’s and m’s  that are provided to the lookup table in step 402 of figure 4a, see paragraph [0056]) of that respective selection circuit as claimed.
	As per claims 2 and 12, Gibson discloses in figure 4d the select inputs includes providing at least one of a sign bit of the input and some of all of an integer portion of the input.
 	As per claims 20 and 22, the corresponding circuitry for selecting C among C’s and corresponding circuitry for selecting m among m’s in the lookup table 410 are clearly multiplexers that select a value among a plurality of values.
.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (2017/0323196).
 	It is noted that Gibson does not specifically discloses include least one of one AND gates, XOR gates, transmission gates, dynamic logic, and complex logic.  However, the feature would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention because they are commonly used gates and logics to implement selecting circuity in a lookup table.

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed on 01/11/2022 have been fully considered but they are not persuasive because as explained in the rejection, Gibson et al clearly disclose in figure 4d the activation function functional block (255) generate, based on the input, a result of the specified activation function as a result of a respective different linear function (different  in C and m) associated with each range among three or more 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHUONG D NGO/Primary Examiner, Art Unit 2182